Name: Commission Regulation (EEC) No 143/90 of 19 January 1990 modifying Regulation (EEC) No 4024/89 laying down detailed rules for the application of the import arrangements provided for in Council Regulation (EEC) No 3889/89 for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 1 . 90 Official Journal of the European Communities No L 16/29 COMMISSION REGULATION (EEC) No 143/90 of 19 January 1990 modifying Regulation (EEC) No 4024/89 laying down detailed rules for the application of the import arrangements provided for in Council Regulation (EEC) No 3889/89 for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 import arrangements provided for in Regulation (EEC) No 3889/89, and in particular the expiry date for lodging applications for the operators as well as the proof allowing benefit from the arrangements in question ; whereas in certain cases verification of the abovementioned proof shall not allow the undermentioned dates to be respected, whereas it is necessary to extend these expiry dates ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3889/89 of 11 December 1989 opening, allocating and providing for the administration of a Community tariff quota for frozen meat of bovine animals failing within CN code 0202 and products falling within CN code 0206 29 91 1990 ('), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organiza ­ tion of the market in beef and veal (2), as last amended by Regulation (EEC) No 571 /89 (3), and in particular Article 15 (2) thereof, Whereas Regulation (EEC) No 3889/89 lays down the method for administering the Community tariff quota for frozen beef covered by CN code 0202 and for products covered by CN code 0206 26 91 and splits this quota into two parts one of 47 000 tonnes apportioned between traditional importers and the other of 5 300 tonnes appor ­ tioned between the operators which have carried out beef exchanges with third countries ; Whereas Commission Regulation (EEC) No 4029/89 (4) establishes the detailed rules for the application of the HAS ADOPTED THIS REGULATION : Article 1 In Article 4 (1 ) and (2) subparagraph 1 of Regulation (EEC) No 4024/89, the dates 19 January 1990 are replaced by the dates 24 January 1990. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 378 , 27. 12. 1989, p. 16. (2) OJ No L 148, 28. 6 . 1968, p. 24. (j OJ No L 61 , 4. 3. 1989, p. 43. (*) OJ No L 382, 30. 12. 1989, p. 53.